Title: To George Washington from Captain Titus Watson, 26 June 1779
From: Watson, Titus
To: Washington, George


        
          May it please your Excellency,
          Camp P. Highlands [N.Y.]26th of June 1779.
        
        I am sorry to trouble your Excellency again upon the subject of my rank, neither would I do it were I not sensible that I have been materially injured and that ungenerous methods have been taken by a

Gentleman of distinguished rank in the Connecticut Line to prevent justice taking place. I therefore think in justice to my self I am in duty bounden to state the circumstances of the case, and desire that your Excellency will see my grieveancees amply redressed.
        When the relative rank of Captains in the Connecticut Line was determined it was my misfortune to be absent, by which means Clift gain’d precedence. Major Throop who was in the same predicament and whose claims are similar with mine, considering himself injured applyed for a rehearing, obtained it, and the rank of Clift: I therefore concluded that I should stand senior to him in the Arrangement then sent to the Board of War, and was not undeceived ’till I saw in Genl Orders Clift orderd to the duty of Major. I then waited on Genl Putnam and desired a rehearing which he refused to grant. being still dissatisfied, I obtained leave, went to the Board of War, stated my case, and was directed to return and make application to the Commandant of the Connecticut Line, who, upon exhibiting my directions from the Board thought proper to order a Court which was in these terms—Lt Colos. Johnson, Grosvenor and Major Torey, are to set as a Court to enquire into the disputed rank between Major Clift, and Captn Watson: the Court apprehended it inconsistent for them to determin upon this order and sent to the Genl, whether the Court was to consider our antecedent claims prior to Clifts promotion (which was undoubtedly the intention of the Board of War), or whether they were strictly to adhere to the letter of the Order? the Genl did not think proper to make any alterations, and my claims were not considered.
        I found that there was a combination formed against me, that Genl Parsons was bent upon baffleing every effort of mine to obtain justice: for when he heard that I was gone to the Board of War he immediately despached a Letter to them with a design (as he himself publickly declared), to foil me. but it arrived too late. When the afforementioned Court sat he wrote a Letter to them, intimating that it was much better for me to leave the Army than to make any disturbance. I can assure your Excellency that I never had the least intention of creating any disturbance: my motive was to obtain justice to myself, which every Officer has a right to do when injured in so delicate a point. After this no other resource appeared from whence there was the least prospet of gaining redress—but from your Excellency—I therfore wrote to your Excellency, requesting a rehearing, who was pleasd to direct a Court to be ordered. before which my claim were stated and the determination was in my favour (as will appear by the inclosed certificate) and sent to Genl Putnam to forward to your Excellency, but I cannot learn that it ever was done, for I waited on the

Genl to know whither he had sent the result of the Court forward, his answer was short and highly dissatisfactory: For several reasons I am led to believe that neither your Excellency nor the Board of War have ever recived the doings of the last Court, also that they were not sent.
        I have been in the Army from the beginning of the contest, and have served my Country to the best of my abilities. I still wish to continue, could I do it with reputation; and why I have not as good a claim to justice as Major Throop and many others I am at a loss. Our pretensions are equal, he is righted. I am Opposed by a Gentleman of extensive abilities, and of connections, whose line of conduct in an affair of this nature ought to be and to appear totally disinterested.
        My connections are not numerous, unsupported by friends, having spent my small patrimony in the service of my Country, injured in a matter of a verry dellicate nature; and now obliged to retire from a mode of life which corresponds with my inclinations. is too injuriou⟨s.⟩ I therefore once more sollicit your Excellency that my case may be taken into consideration, that justice take place, and I be able to continue to serve my Country with reputation to my self and Friends. I am with greatest respect Yr Excelly your obedt humble Servt
        
          Titus Watson—Capt.
        
      